Dewey, J.
— Scire facias on the transcript of a justice’s judgment for execution against real estate. The scire facias alleges, that the justice filed in the Circuit Court a transcript of a judgment rendered by him in favour of the plaintiff against the defendant below; but it does not state that he filed there a transcript of his proceedings upon the judgment. Judgment in the Circuit Court against the defendant by default.
The statute which governs this case required the justice to forward to the Circuit Court a certified transcript of his judgment and proceedings to be filed by the clerk of that Court. R. S. 1838, p. 375. The scire facias is fatally defective for not showing, that a. certified transcript of the proceedings upon the justice’s judgment was filed in the Circuit Court. Codding v. Deal, 6 Blackf. 80. The scire facias is in other respects informal; and the judgment of the Circuit Court is equally so.

Per Curiam.

— The judgment is reversed with costs. Cause remanded, &c.